COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH





NO. 2-08-403-CR





KIRK CHARLES ARCHAMBAULT	APPELLANT



V.



THE STATE OF TEXAS	STATE



------------



FROM THE 16TH DISTRICT COURT OF DENTON COUNTY



------------



MEMORANDUM OPINION
(footnote: 1)


------------

On November 3, 2008, appellant Kirk Charles Archambault filed a notice of appeal from his conviction and sentence imposed on July 28, 2008.  No motion for new trial was filed; therefore appellant’s notice of appeal was due August 27, 2008.  
See
 Tex. R. App. 26.2(a)(1).  On November 6, 2008, we sent a letter to appellant’s trial counsel stating our concern that we were without jurisdiction because appellant’s notice of appeal was untimely.  On November 19, 2008, we received a response from counsel stating that he had not been appointed to represent appellant on any appeal but that he had informed appellant that he had thirty days within which to file a notice of appeal in the district court and that appellant could request that an attorney be appointed for the appeal.  

Because appellant’s notice of appeal is untimely, we dismiss this appeal for want of jurisdiction.  
See
 Tex. R. App. 25.2(b); 26.2(a).



PER CURIAM



PANEL:  CAYCE, C.J.; LIVINGSTON and DAUPHINOT, JJ.



DO NOT PUBLISH	

Tex. R. App. P. 47.2(b)



DELIVERED:   January 8, 2009	
 

FOOTNOTES
1:See
 Tex. R. App. P. 47.4.